Citation Nr: 1716476	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2017 brief, the Veteran's representative asserted service connection for tinnitus.  The representative further stated that since the Veteran was diagnosed with tinnitus during a March 2010 VA examination, the claim was being added.  Essentially, the representative asserts that the record raises a service connection claim for tinnitus.  A review of the March 2010 examination report shows that the Veteran reported the onset of tinnitus symptoms twenty years prior, well after his separation from service.  Additionally, a review of the entire claims file shows no assertion by the Veteran that his current complaint of  tinnitus developed or was related to active duty service, either implicitly or explicitly, prior to the April 2017 brief.  

It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Therefore, the Board finds that the record does not raise a claim for service connection for tinnitus and the Board does not have jurisdiction over any such claim.

The Veteran is advised that, as of March 24, 2015, a claim must be submitted on an application form prescribed by the Secretary.  See 38 C.F.R. § 3.1 (p) (2016); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  If the Veteran wishes to file a claim for tinnitus, he must do so on the prescribed form. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran served between 1966 and 1968.  During that time, the Veteran had in-service audiological evaluations; however, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.

The service treatment records (STRs) include a pre-induction and separation examination.  The February 1966 pre-induction examination noted the following audiometric testing results:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
30
LEFT
5
5
0
5
10

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
-
35
LEFT
20
25
15
15
10

The September 1968 separation examination noted the following audiometric testing results:




ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-10
-
30
LEFT
15
5
-5
-
0

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
-
35
LEFT
30
15
5
-
5

In a July 2009 statement, the Veteran asserted that his bilateral hearing disability began during service due to the constant roar of artillery weapons.  

The Veteran underwent a VA examination in March 2010.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
65
75
LEFT
60
65
65
65
70

The speech recognition scores were 28 percent for the right ear and 54 percent for the left ear.  The Veteran was diagnosed with moderately severe bilateral sensorineural hearing loss.  The examiner noted that the Veteran's pre-induction examination indicated normal bilateral hearing and further noted a 30 dB threshold for the right ear.  The examiner also noted that the Veteran's separation examination showed hearing within normal limits as well as a 30 dB threshold for the right ear.  Based solely on the pre-induction and separation examinations, the examiner opined that the Veteran "did not incur hearing loss while on active duty."  While the examiner noted the Veteran's pre-service, active duty service and post-service noise exposure in the examination report, the examiner did not mention or discuss those factors in relation to the medical opinion she provided.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Additionally, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Based on the above, the Board finds the March 2010 VA examination inadequate to adjudicate the issue on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

As such, the Board finds that a new examination is required.  Further, the Board notes that the Veteran asserted that he began noticing hearing loss within a year after separation from service in a February 2012 VA Form 9 and any new VA examination report should discuss the Veteran's lay statement regarding onset of symptoms.


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss and tinnitus disability.  The claims file and this Remand should be made accessible to the examiner for review.  All indicated studies, including audiometric testing and speech discrimination testing, must be accomplished.  Additionally, the examiner should consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's service?  The examiner should consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






